COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-434-CV
 
MILLER
TRUCK LINES, INC.                                                   APPELLANT
 
                                                   V.
 
PETER
MULLER                                                                      APPELLEE
                                                                                                        
                                               ----------
           FROM
COUNTY COURT AT LAW NO.1 OF PARKER COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s Motion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
 
PER CURIAM
PANEL D:  HOLMAN, DAUPHINOT, and MCCOY, JJ.
 




DELIVERED:  April 24, 2008




[1]See Tex. R. App. P. 47.4.